Title: Sartine to the American Commissioners, 16 August 1778: résumé
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Versailles, August 16, 1778, in French: In answer to your letter of the 13th on the question of prizes and prisoners, I enclose a copy of the regulations with revisions to articles 2 and 14. I will at all times receive with pleasure your representations on any inconveniencies attending the execution of the regulations and you may be assured His Majesty will always be disposed to grant Americans every facility compatible with his financial interests and his subjects’ commerce.>